DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 17 April 2017 (as indicated on the Application Data Sheet). It is noted, however, that applicant has not filed a certified copy of the 201710250191.0 application as required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-2 and 5-6 are allowed.
The following is an examiner’s statement of reasons for allowance: El-Beqqali et al. (“Fast and sensitive environmental analysis utilizing microextraction in packed syringe online with gas chromatography-mass spectrometry Determination of polycyclic aromatic hydrocarbons in water,” Publ. 03 March 2006) discloses a sample pretreatment method of microextraction tube injection (abstract), comprising: providing a capillary micro-extraction tube (microsyringe tube) with extracting medium (solid packing material) (abstract) in it as an injector (see figure 1A), passing a sample through the capillary micro-extraction tube (see figure 1B), during which an analyte is extracted into the extracting medium inside the capillary micro-extraction tube (analytes are adsorbed to the solid phase) (p. 235, col. 1, para. 1; see figure 1B); then, filling the 
However, the prior art neither teaches nor fairly suggests a method wherein the extracting medium inside the capillary micro-extraction tube does not exceed 90% of the total internal volume of the capillary micro-extraction tube; the organic solvent is kept in the capillary micro-extraction tube for a period of no more than 45 min; nor the sample solution flowing through the capillary micro-extraction tube at a flow rate not exceeding 1mL/min.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1796     

/JENNIFER WECKER/Primary Examiner, Art Unit 1797